Filed 4/30/15 Schorn v. Young CA3
                                           NOT TO BE PUBLISHED



California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----



SHERMAN SCHORN,

                   Plaintiff and Appellant,                                                  C075155

         v.                                                                     (Super. Ct. No. 95PR01530)

CAROLYN YOUNG, as Trustee, etc.,

                   Defendant and Respondent.




         The William Schorn, Jr., Trust was established in 1992, and in 1995 Carolyn
Young was appointed successor trustee. In 2011 the probate court terminated the trust
and discharged Young as successor trustee. But in 2013 Sherman Schorn filed a petition
to reopen the trust estate and to reappoint Young as successor trustee to address Schorn’s
concerns regarding a loan. The probate court denied Schorn’s petition.
         Schorn now contends the trust estate should be reopened and Young should be
reappointed as successor trustee to address his concerns regarding the loan.




                                                             1
       We conclude Schorn’s contention is precluded by the res judicata effect of the
probate court’s prior order approving Young’s accounting, authorizing her to distribute
property to Schorn subject to encumbrances, and discharging her as successor trustee.
We will affirm the judgment.
                                      BACKGROUND
       The record on appeal does not include a reporter’s transcript. Accordingly, we
treat this as a “judgment roll” appeal. (Allen v. Toten (1985) 172 Cal.App.3d 1079, 1082-
1083; Krueger v. Bank of America (1983) 145 Cal.App.3d 204, 207.) The limited record
we have establishes the following:
       In 2007, Young, as successor trustee of the trust, obtained a loan secured by real
property held by the trust as authorized by the probate court. Schorn was aware of the
loan. On September 1, 2011, the probate court entered an order settling the third
accounting and report of the successor trustee and terminating the trust.1 As part of that
order, Young was authorized to distribute the trust’s real property to Schorn, subject to
encumbrances. Moreover, in settling the third accounting and report, the probate court
“ratified, confirmed and approved” all of Young’s acts and transactions as successor
trustee as set forth in the accounting and report and relating to the matters set forth in the
accounting and report, and discharged Young as successor trustee and released her from
all liability incurred thereafter.
       In August of 2012, Schorn received a letter from the lender informing him that the
loan was delinquent. Thereafter, in August of 2013, Schorn petitioned the probate court




1  We grant Young’s request for judicial notice of the probate court’s September 1, 2011
order settling the third accounting and report of the successor trustee, authorizing
distribution of the real property to the residual beneficiary Schorn, and terminating the
trust.

                                              2
pursuant to Probate Code section 17200, subdivision (b)(6)2 to reopen the trust matter
ostensibly to instruct the successor trustee. Schorn alleged Young took a loan against
real property held by the trust and that he now had to make payments on the loan because
the real property had been distributed to him. He further alleged that the loan was
excessive, he should not be responsible for making payments on it, and no accounting
was provided regarding the payments. Schorn also asserted that he should be reimbursed
for repairs he made to the trust property and Young should have resolved an
encroachment issue on the trust property. Schorn asked the probate court to reopen the
trust estate, to reappoint Young as successor trustee to address Schorn’s concerns, and
then to discharge Young and reclose the trust estate. Schorn’s petition was not verified.
        Young denied Schorn’s allegations and she alleged that Schorn was at all times
aware of the loan and was present at the hearing when the probate court approved
Young’s third accounting and report.
        The probate court denied Schorn’s petition.
                                STANDARD OF REVIEW
        On appeal, we must presume the trial court’s judgment is correct. (People v.
Giordano (2007) 42 Cal.4th 644, 666.) Thus, we must adopt all inferences in favor of the
judgment, unless the record expressly contradicts them. (See Brewer v. Simpson (1960)
53 Cal.2d 567, 583.)
        The party challenging a judgment bears the burden to provide an adequate record
to assess claims of error. (Ketchum v. Moses (2001) 24 Cal.4th 1122, 1140-1141.) When
an appeal is “on the judgment roll” (Allen v. Toten, supra, 172 Cal.App.3d at pp. 1082-
1083), we must conclusively presume evidence was presented that is sufficient to support
the court’s findings. (Ehrler v. Ehrler (1981) 126 Cal.App.3d 147, 154.) Our review is




2   Undesignated statutory references are to the Probate Code.

                                             3
limited to determining whether any error “appears on the face of the record.” (National
Secretarial Service, Inc. v. Froehlich (1989) 210 Cal.App.3d 510, 521; Cal. Rules of
Court, rule 8.163.) These restrictive rules of appellate procedure apply to Schorn even
though he is representing himself on appeal. (Wantuch v. Davis (1995) 32 Cal.App.4th
786, 795; Leslie v. Board of Medical Quality Assurance (1991) 234 Cal.App.3d 117, 121;
see also Nelson v. Gaunt (1981) 125 Cal.App.3d 623, 638-639.)
                                        DISCUSSION
       Schorn contends the trust estate should be reopened and Young should be
reappointed as successor trustee to address Schorn’s concerns regarding the loan.
But Schorn has not identified error and no error appears on the face of the record.
       “ ‘The doctrine of res judicata precludes parties or their privies from relitigating
a cause of action that has been finally determined by a court of competent jurisdiction.’
[Citations.] The doctrine is applicable in probate proceedings. [Citations.]”
(Lazzarone v. Bank of America (1986) 181 Cal.App.3d 581, 591.) An order of a probate
court settling a trustee’s accounting and report and discharging the trustee is entitled to
res judicata effect unless vitiated by extrinsic fraud. (Id. at p. 595.) This is so because in
approving an accounting and discharging a trustee, the probate court necessarily inquires
generally into the truth and accuracy of the facts presented in an accounting and inquires
into the propriety of a trustee’s management of the trust. (Ibid.) Therefore, in approving
an accounting and discharging a trustee, the probate court conclusively determines that a
trustee’s management was lawful and prudent. (Ibid.)
       Here, the probate court heard and approved Young’s third accounting and report.
Among the information required to be included in an accounting submitted to the court
for approval are statements showing any income received by the trust, any disbursements
made by the trust, distributions to beneficiaries, and any liabilities of the trust (including
notes payable). (§§ 1061-1063, 16063, subd. (b).) The accounting approved by the
probate court would have shown information regarding any payments Schorn had made

                                               4
to the trust during that accounting period and would also have shown the encumbered
value of the trust property. (§§ 1060-1064.) The accounting was provided to Schorn
prior to the September 1, 2011 hearing.
       When the probate court approved the accounting and discharged Young as
successor trustee, it conclusively determined the accounting was accurate and that Young
had lawfully and prudentially fulfilled her duties as successor trustee relating to the
management of the trust’s assets (including the real property distributed to Schorn) set
forth in the accounting. Schorn could have objected to approval of the accounting or
challenged the probate court’s order; the record before us does not indicate whether he
did so. Now, however, because the probate court’s September 1, 2011 order is final, it is
entitled to res judicata effect and Schorn is precluded from asserting his specific
challenges. (See also § 16063, subd. (a)(6) [a claim for breach of trust may not be made
more than three years after accounting or report disclosing facts giving rise to the claim is
provided to the beneficiary].)
       The probate court did not err in denying Schorn’s petition.
                                      DISPOSITION
       The judgment is affirmed. Carolyn Young, as successor trustee, is entitled to her
costs on appeal. (Cal. Rules of Court, rule 8.278(a)(4).)



                                                         MAURO                 , J.


We concur:


      HULL                  , Acting P. J.


      DUARTE                , J.



                                              5